            Case 2:19-cr-00436-WJ Document 58 Filed 10/30/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                  ______________________



UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                                           No. 2:19-cr-00436-WJ-1

CARLOS M. ESPINO, JR.,

               Defendant.



                  MEMORANDUM OPINION AND ORDER DENYING
                DEFENDANT’S NOTICE TO WITHDRAW GUILTY PLEA

       THIS MATTER is before the Court upon Defendant’s Notice to Withdraw Guilty Plea

(Doc. 54) (the “Motion”), filed October 22, 2020, which notice the Court interprets as a motion.

Having considered the Defendant’s Motion, the transcript of Defendant’s plea hearing (Doc. 30)

(the “Plea Hearing”), conducted February 15, 2019, as well as the applicable law, the Court finds

that Defendant’s Motion is without merit and, therefore, is hereby DENIED.

                                          Background

       In this case, Defendant pled guilty to the felony charge of Felon in Possession of a Firearm

and Ammunition in violation of 18 U.S.C. § 922(g)(1) as set forth in the Information filed against

him (Doc. 12). See Doc. 30 at 7. Defendant now seeks to withdraw his guilty plea claiming that it

was not adequately explained by his attorney, that he was “coerce[d], deceive[d], misled, and

force[d]” to believe he “had no fighting chance, nor the chance to challenge, or dispute, the

accusation of the claim/complaint” brought against him. Doc. 54 at 1. Defendant further makes
           Case 2:19-cr-00436-WJ Document 58 Filed 10/30/20 Page 2 of 5




somewhat incomprehensible claims that his attorney at the time failed to properly investigate the

case, to raise arguments and suppression motions, and to develop a strategy on Defendant’s behalf,

Id. at 1-2, claims which directly contradict sworn statements made by Defendant at the Plea

Hearing.

                                             Discussion

       As a preliminary matter, the Court finds that it need not conduct a hearing on the request

to withdraw the plea; a hearing is not mandatory when the allegations on a motion to withdraw a

guilty plea prior to sentencing merely contradict the record, are inherently incredible, or are simply

conclusory. United States v. Hernandez, 277 F. App’x 775, 777 (10th Cir. 2008) (unpublished);

see also United States v. Carter, 109 F. App'x 296 (10th Cir. 2004) (unpublished) (“A defendant

is not entitled to an evidentiary hearing as a matter of right whenever he seeks to withdraw his

guilty plea. Although the standard to be applied in granting a hearing is less rigorous than the

standard for granting the motion to withdraw the plea, the defendant must present some significant

questions concerning the voluntariness or general validity of the plea to justify an evidentiary

hearing. No hearing need be granted when the allegations on a motion to withdraw a guilty plea

before sentencing merely contradict the record, are inherently incredible, or are simply

conclusory.”) (quoting United States v. Gonzalez, 970 F.2d 1095 (2nd Cir. 1992)) (internal

citations omitted).

       Here, Defendant appeared before United States Magistrate Judge Gregory Wormuth to

enter his plea on February 15, 2019. Doc. 30. During the Plea Hearing, Judge Wormuth conducted

a thorough questioning of Defendant prior to accepting the plea. Namely, Judge Wormuth first

ensured that Defendant understood the proceedings, determining that Defendant was neither under

the influence of drugs, alcohol or medication nor suffering any illness or medical issue that may



                                                  2
           Case 2:19-cr-00436-WJ Document 58 Filed 10/30/20 Page 3 of 5




hinder his ability to understand, Id. at 6, and during the Plea Hearing, Defendant indicated under

oath that (1) Defendant desired to plea guilty, id., (2) Defendant was neither threatened nor forced

in any way to make him plea guilty, id., (3) Defendant thereby waived his rights to have a district

judge preside over the plea hearing or a grand jury indict him prior to entering the plea, id. at 6-7,

(4) Defendant read and understood the Information and the charges therein, id. at 7, (5) Defendant

intended to plea to the Information, id. at 6-7, (6) Defendant understood that his guilty plea would

forego his rights to a jury trial, id. at 7, (6) Defendant understood the elements of the offense and

the punishment for said offense, id. at 8, (7) Defendant had enough time to talk to his attorney

concerning the facts and circumstances of the case, id., (8) Defendant was satisfied with the advice

and representation provided by his attorney, id., (9) Defendant was guilty of being a felon in

possession of a firearm and ammunition, id. at 9, and (10) Defendant, after hearing from the

Government what it would prove about Defendant were the case to go to trial, knew and confirmed

the truthfulness of the Government’s alleged facts against him. Id. at 10. Judge Wormuth

concluded by finding Defendant competent and capable of entering an informed plea and aware of

the nature of the charge against him and the consequences of pleading guilty thereto, that his plea

was knowing and voluntary and supported by sufficient facts, and ultimately accepted the plea of

guilty and adjudged Defendant guilty to the count set forth in the Information. Id.

       A hearing is not mandatory in the instant case because the allegations set forth in the

Motion contradict the record in every conceivable way and are fundamentally conclusory in nature.

See Hernandez, 277 F. App’x at 777; see also Carter, 109 F. at 296. Specifically, Defendant alleges

that he was misled as to his rights and coerced to believe that would have no chance to challenge

the accusations made by the Government. The record shows, however, that Defendant understood

his right to challenge the accusations before a jury were he to plea not guilty, and that Defendant



                                                  3
          Case 2:19-cr-00436-WJ Document 58 Filed 10/30/20 Page 4 of 5




knowingly decided to waive such rights by admitting, under oath, both his guilt to the offense and

the truth of the Government’s claims against him and by entering on the record a plea of guilty.

Further, Defendant acknowledged in light of the instructions given by Judge Wormuth—

instructions sufficiently probative of Defendant’s understanding and decisive autonomy—that he

discussed, sufficient to his own satisfaction, the facts and circumstances of the case with his

attorney and approved of the representation he had received. See Doc. 30 at 8. Accordingly, the

Court finds that a hearing on Defendant’s Motion is unnecessary.

       The Court now turns to the merits. Under Fed. R. Crim. P. 32(e), “[i]f a motion to withdraw

a plea of guilty or nolo contendere is made before sentence is imposed, the court may permit the

plea to be withdrawn if the defendant shows any fair and just reason.” See United States v. Siedlik,

231 F.3d 744, 748 (10th Cir. 2000). “The burden is on the defendant to establish a ‘fair and just

reason’ for the withdrawal of the plea.” Id. Additionally, the Tenth Circuit refers to seven factors

when deciding whether a defendant has met the burden of demonstrating that the district court, in

denying a motion to withdraw a plea, acted unjustly or unfairly:

       (1) whether the defendant has asserted his innocence; (2) whether the government
       will be prejudiced if the motion is granted; (3) whether the defendant has delayed
       in filing the motion; (4) the inconvenience to the court if the motion is granted; (5)
       the quality of the defendant’s assistance of counsel; (6) whether the plea was
       knowing and voluntary; and (7) whether the granting of the motion would cause a
       waste of judicial resources.

       Id. at 749. Quite unquestionably, the record here indicates that the plea was knowing and

voluntary and that Defendant was satisfied with his attorney at the time of his plea hearing,

Defendant has not asserted innocence, and the delay and waste of judicial and Government

resources resulting from the withdrawal of a substantiated and properly entered plea of guilty made

nearly two years ago, as well Defendant’s other meritless motions and notices, will continue to

inconvenience the Court and prejudice the Government, as both have operated under the

                                                 4
          Case 2:19-cr-00436-WJ Document 58 Filed 10/30/20 Page 5 of 5




impression that this matter was resolved. Defendant has provided no evidence demonstrating any

basis for a withdrawn of his plea beyond conclusory allegations that contradict his sworn

statements made at the Plea Hearing. Accordingly, Defendant’s Notice to Withdraw Guilty Plea

is hereby DENIED.

       IT IS SO ORDERED.



                                              _______________________________
                                              WILLIAM P. JOHNSON
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                              5
